Citation Nr: 0008442
Decision Date: 03/28/00	Archive Date: 09/08/00

DOCKET NO. 93-18 307               DATE MAR 28, 2000

On appeal from the decision of the Department of Veterans Affairs
Regional Office in Nashville, Tennessee

THE ISSUE

Entitlement to an evaluation in excess of 30 percent for bronchitis
to include chronic obstructive pulmonary disease (COPD).

REPRESENTATION 

Appellant represented by: Veterans of Foreign Wars of the United
States

FINDINGS OF FACT

1.   The veteran in this case served on active duty from November
1943 to September 1945.

2.   On March 21, 2000, the Board was notified by the Department of
Veterans Affairs (VA) Regional Office, Nashville, Tennessee, that
the veteran died on January 16, 2000.

CONCLUSION OF LAW

Because of the death of the veteran, the Board has no jurisdiction
to adjudicate the merits of this claim. 38 U.S.C.A. 7104(a) (West
Supp. 1999); 38 C.F.R. 20.1302 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the appeal.
As a matter of law, veterans' claims do not survive their deaths.
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith
v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7
Vet. App. 42, 47 (1994). This appeal on the merits has become moot
by virtue of the death of the veteran and must be dismissed for
lack of jurisdiction. See 38 U.S.C.A. 7104(a) (West Supp. 1999); 38
C.F.R. 20.1302 (1999).

In reaching this determination, the Board intimates no opinion as
to the merits of this appeal or to any derivative claim brought by
a survivor of the veteran. 38 C.F.R. 20.1106 (1999).

2 -

ORDER

The appeal is dismissed.

Gary L. Gick 
Member, Board of Veterans' Appeals



